El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
No se presentó alegato en este caso, pero en la vista com-pareció el apelante por medio de abogado, para solicitar la revocación de la sentencia, fundado en la negativa de la corte a ordenar la suspensión del juicio. La moción pidiendo la suspensión se basó en el hecho que fné alegado, de que debido a la enfermedad de uno de sus hijos el acusado no había podido notificar a su abogado y que el hijo había falle-cido mientras tanto. Una negativa de esta clase está basada en la discreción de la corte y el apelante estaba obligado a *409hacer constar que liubo abuso de discreción. La moción no iba acompañada de un juramento y no tenemos idea alguna ■de si la corte dió o no crédito a la manifestación hecha por ■el acusado, o qué razones pudo tener la corte, o si ésta hizo otras preguntas al acusado. Estaba en el deber el .apelante de mostrarnos que se había cometido una injus-ticia. El caso fué a juicio, en el que estuvo representado el acusado por otro abogado; llevó consigo testigos de su ve-cindad, y no existe nada en los autos que pueda indicar que no tuvo un juicio imparcial. No se ha alegado o demostrado ■que se haya cometido algún error y debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.